PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Imran, Mir, A.
Application No. 16/006,093
Filed: 12 Jun 2018
Patent No. 11,103,187 
Issued: 31 Aug 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT	
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Attorney Docket No. 130257-0428


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed October 29, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 512 days to 527 days. 

On August 31, 2021, the above-identified application issued into U.S. Patent No. 11,103,187. The patent issued with a PTA of 512 days. The PTA of 512 days was based on 451 days of “A” delay plus 80 days of “B” delay, reduced by 19 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee avers that he was improperly assessed 19 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing an Information Disclosure Statement on May 10, 2021, subsequent to a Notice of Allowance mailed May 6, 2021. 

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A) and the amount of “B” delay under 35 U.S.C. 154(b)(1)(B). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 71 days under 37 CFR 1.704(c)(10) for the Information Disclosure Statement filed May 10, 2021, subsequent to the Notice of Allowance mailed        May 6, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to         37 CFR 1.704(c)(10), for the Information Disclosure Statement filed May 10, 2021 , the patent 


term adjustment under 37 CFR 1.704(c)(10) should be calculated as 4 days, beginning on       May 7, 2021 (the day after the date the Notice of Allowance was mailed) and ending on          May 10, 2021, not 19 days as calculated by the Office.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
451 + 80 + 0 – 0 – 4 = 527

Conclusion

Patentee is entitled to PTA of five hundred twenty-seven (527) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 451 + 80 + 0 – 0 – 4 = 527 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred twenty-seven (527) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,103,187
		DATED            :  August 31, 2021
		INVENTOR(S) :  Mir A. Imran  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 512 days.

      Delete the phrase “by 512 days” and insert – by 527 days--